                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LIVE FACE ON WEB, LLC
          Plaintiff,                                          CIVIL ACTION

       v.

CREMATION SOCIETY OF
ILLINOIS, INC., et al.,                                       No. 18-1718
            Defendants.

                                             ORDER

       AND ;'JOW, this 315t day of January 2019, upon consideration of Defendants' Motion

to Dismiss Plaintiffs Third Amended Complaint, Plaintiff's response, and Defendants' reply,

and for the reasons provided in the Court's Memorandum dated January 31, 2019, it is

ORDERED that:

       1. The motion (Document No. 36) is GRA~TED IN PART and DENIED IN PART.

       2. All claims against Defendants Katie Sullivan and Gerald Sullivan are DISMISSED.

       3. Count III of the Third Amended Complaint (Inducing Copyright Infringement) is

            DISMISSED.

       4. Plaintiff may proceed with Counts I (Direct Copyright Infringement) and IV (Breach

            of Contract) against Defendants Cremation Society of Illinois, Inc., and Illinois

            Cremation Direct, Inc.




                                              Berle M. Schiller, J.
